 

 

: D #: 295
Case: 3:17-cv-00334-TMR Doc #: 14-14 Filed: 04/16/19 Page: 1 of 4 PAGEI

I] a, pil ae
STATE OF OHIO Woy mE og

CIVIL RIGHTS COMMISSION

IN THE MATTER OF: : Complaint No, 17-EMP-DAY-25715
City of Dayton, Police Department : Administrative Law Judge

Chief Richard Biehl Denise M. Johnson
City of Dayton, Police Department

335 West Third Street

Dayton, Ohio 45402

 

COMPLAINT AND NOTICE OF HEARING

 

Now comes the Ohio Civil Rights Commission (Commission) for its Complaint against
the City of Dayton, Police Department (Respondent):

l, Respondent is an “employer” as defined by RC. 4112.01(A)(2), and Operates in
Montgomery County, Ohio.

Kimberly Hill (Complainant) began working for Respondent in 1988.

bo

3; Complainant filed a charge with the Commission On or about May 26, 2016.

4, The Commission conducted an Investigation into Complainant’ s allegations,

a, Complainant is an African American female,

6. Complainant is a Lieutenant in Respondent's Professional Standards Bureau.

7 Complainant applied for a promotion to a Major position with Respondent.

8. Complainant was qualified for the Major position with Respondent.

9; Complainant had previously engaged in activity protected by R.C. 41 12.02(1) including,

but not limited to the filing of a charge of discrimination on May 10, 2016.
10. Complainant was not promoted to the Major position with Respondent,

ee Complainant was subjected to adverse employment actions including, but not limited to,
being denied a promotion and being subjected to different terms and conditions because

of her being an Atrican American female, in violation of R.C. 4] 12.02(A).
EXHIBIT

mM

 
 

Case: 3:17-cv-00334-TMR Doc #: 14-14 Filed: 04/16/19 Page: 2 of 4 PAGEID #: 296

Complainant was subjected to adverse employment actions including, but not limited to,
being denied a promotion and being subjected to different terms and conditions because
of her having engaged in protected activities in violation of R.C. 4112.02(1).

In a letter dated May 18, 2017, the Commission notified Respondent of its probable cause
decision, finding it probable that Respondent had unlawfully discriminated against
Complainant when it subjected her to adverse employment actions.

In a letter dated May 18, 201 7, Respondent was invited to conciliate.

Enclosed with the letter inviting Respondent to conciliate was a proposed conciliation
agreement,

Respondent did not sign the conciliation agreement.
Respondent did not make a counteroffer which was acceptable to the Commission.
The Commission’s efforts to eliminate the unlawful discriminatory practices by informal

methods of conference, conciliation, and persuasion failed, and the Commission was
unable to obtain voluntary compliance.

THEREFORE, the Commission requests:

L.

It be determined that Respondent violated R.C. 4] 12.02(A) and (1):

Respondent be ordered to cease and desist from all unlawful discriminatory practices;
and,

Respondent be ordered to provide all relief deemed appropriate to effectuate the purposes
of B.C. 4112,

te ok oe oe
 

 

 

NOTICE OF HEARING

This matter is before Denise M. Johnson, Chief Administrative Law Judge, Ohio Civil
Rights Commission, State Office Tower, 30 East Broad Street, 5th Floor, Columbus, Ohio,
43215-3414, Phone: (614) 466-6684, Fax: (614) 644.8776.

A public hearing in this matter will be held in Montgomery County on February 21,
2018. An Order from Judge Johnson wil! notify the parties of the time and hearing location.

Respondent(s) shall file
28 days after service of this Noti

Ohio Civil Rights
Commission

Compliance Dept.

State Office Tower

30 East Broad Street ~ 5b
Columbus, Ohio 432] 5-3414

Phone: (614) 466-2770
Fax: (614) 644-8776

a written Answer to this Complaint with Judge Johnson within
ce, with copies served on:

Kimberly Hill
19 Hawthorn Street
Dayton, Ohio 45402

Lori Anthony, Esq.

Chief, Civil Rights Section
State Office Tower — 15!
30 East Broad Street
Columbus, Ohio 43215-
3428

Phone: (614) 466-7900
Fax: (614) 466-2437

een +»

This Complaint and Notice of Hearing is hues this ay dayfof May, 201 Z,

 

f
J FT fe
(a
_Cémmissioner, Ohio Civil Rights Commission
a

Canal
aon

 

 

: : 298
Case: 3:17-cv-00334-TMR Doc #: 14-14 Filed: 04/16/19 Page: 4 of 4 PAGEID #

CERTIFICATE OF SERVICE

The foregoing is a true copy of the Complaint and Notice of Hearing Complaint No, 17-

EMP-DAY-25715 that was sent this v2

Kimberly Hill
19 Hawthorn Street
Dayton, Ohio 45402

Complainant

City of Dayton, Police Department
Chief Richard Bieh!

City of Dayton, Police Department
335 West Third Street

Dayton, Ohio 45402

Respondent

City of Dayton, Police Department
c/o Leonard J. Bazelak, Esq.
Department of Law, Civil Division
City of Dayton

101 West Third Street

Dayton, Ohio 4540]

Respondent's Counsel

Lori Anthony, Esq.

Chief, Civil Rights Section
State Office Tower ~ 15" Floor
30 East Broad Street
Columbus, Ohio 43215-3428

Commission's Counsel

HH
day of May, 2017, by U.S. Certified Mail to:

ra id Al /
Feet he NR 3
Desmon Martin /
Director of Enforcement and Compliance
Ohio Civil Rights Commission
